UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                6/26/2021
 David Rivas, et al.,

                                Plaintiffs,
                                                               1:20-cv-03117 (SDA)
                    -against-
                                                               ORDER
 The Dinex Group, LLC et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on June 22, 2021, Plaintiffs’ counsel, Lee Litigation Group PLLC (“Lee Litigation

Group”), filed a motion for final approval of the class settlement (ECF No. 83), as well as a motion

to approve the attorneys’ fees and expenses of Lee Litigation Group (ECF No. 88), and related

documents; and

       WHEREAS, included as part of the expenses is the sum of $7,043.99 for “Investigation”

(see ECF No. 81); and

       WHEREAS, the Court is scheduled to hold a fairness hearing on July 7, 2021, after which

the Court will be issuing a final Order regarding the settlement.

       NOW, THEREFORE, it is hereby ORDERED that, no later than July 2, 2021, Plaintiffs’

counsel shall:

       1. File a letter setting forth a description of what is included as part of the “Investigation”

           expenses and providing a breakdown of each component of such expenses.

       2. Send a Microsoft Word version of the Proposed Order filed at ECF No. 83-1 to the

           Court via email at Aaron_NYSDChambers@nysd.uscourts.gov.

SO ORDERED.
Dated:   New York, New York
         June 26, 2021

                                  ______________________________
                                  STEWART D. AARON
                                  United States Magistrate Judge




                              2
